                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                 ABERDEEN DIVISION

ZORRI N. RUSH                                                                          PLAINTIFF

v.                                                      CIVIL ACTION NO. 1:18-CV-196-SA-RP

WEBSTER COUNTY DEPARTMENT OF
HUMAN SERVICES, ANNIE PATTERSON,
and ANN HITT                                                                       DEFENDANTS

                 ORDER ADOPTING REPORT AND RECOMMENDATION

       The Magistrate Judge assigned to this case filed a Report and Recommendation [9] on

December 21, 2018, recommending that this case be dismissed under Federal Rule of Civil

Procedure 12(b)(1) for lack of subject-matter jurisdiction and that the Plaintiff’s Motion [2] to

proceed in forma pauperis be denied as moot. The Plaintiff filed an objection [10] to the Report

and Recommendation on December 26, 2018. Having considered the record, the Court finds that

the Plaintiff’s objections are without merit. The Court finds the Magistrate Judge’s findings of fact

and conclusions of law well-reasoned and approves and adopts the Report and Recommendation

without change as the opinion of this Court.

       It is, therefore, ORDERED:

           1. That the Report and Recommendation of the United States Magistrate Judge dated
               December 21, 2018, is approved and adopted as the opinion of the Court.
           2. That this case is DISMISSED without prejudice for lack of subject-matter
               jurisdiction.
           3. That the Plaintiff’s Motion [2] to proceed in forma pauperis is denied as moot.

       This, the 7th day of January, 2019.

                                                      /s/ Sharion Aycock
                                                      UNITED STATES DISTRICT JUDGE
